Title: Henry Dearborn to Thomas Jefferson, 14 April 1811
From: Dearborn, Henry
To: Jefferson, Thomas


          
            Dear Sir,
            Boston April 14th 1811
          
           Domestic affliction will, I hope, be admitted as an apology for my not having written to you for so long a time. I mention an apology, because I feel guilty of a neglect, whenever I allow several months to pass without giving you some indication of my friendship & gratitude. the recollection of having enjoyed a share of your friendship will I trust never cease to Afford me peculiar pleasure.— Although I endeavour to detach my mind in some measure from political concerns, I find it impossible, (and perhaps it would be improper) to become a mere unconcerned spectator, while the best interests and happiness of our common Country is so much at stake.   I had indulged the hope that when the Prince of Wales should come into power, the retched situation of the British Empire, would induce such a change of measures in relation to us, as would in a great measure remove our present imbarrasments, but it seems that the same blind and impolitic measures that have so long disgraced the Councils of that devoted Country, are still to be pursued.—and whether Napoleon will ultimately act with anything like good faith, remains problematical. we have no arrivals yet from France, and of course no conclusive evidence of the real intentions of the Emperor, in relation to the American property in his hands.—the late measures at Washington occasions much speculation in this quarter—     I am sorry that Duane allows his feelings to carry him such lengths in relation to certain charactors, I fear he will injure our cause by the zealous part he is pursuing; we have lately had a very warmly contested election in this State for Govr Lt Govr & Senatores, the Tory’s made the greatest possible exactions to recover the Ascendency but they have failed, we have elected our Govr Lt Govr and a majority of Senatores, by conciderable majorities. we hope that Mr Gerry will act with more firmness than he did the last year, and not calculate so much on a temporising sistim.
            I find it is suspected by some of our members of Congress, that the Smiths & Co will take an active part against Mr Madison, and indeavor to bring in Genl Armstrong. If Genl Smith could obtain some foreign Mission he probably would be quiet, but a measure of that kind would might be considered at least, of a doubtfull quality.—
          
            Accept Sir a tender of my respectfull esteem & best wishes for your health & Happiness.
            
 H. Dearborn
          
        